IN THE SUPREME COURT OF THE STATE OF NEVADA


COMMISSIONER OF INSURANCE FOR                           No. 84253
THE STATE OF NEVADA AS
RECEIVER OF LEWIS AND CLARK
LTC RICK RETENTION GROUP, INC.,
              Appellant,
              vs.
ROBERT CHUR; STEVE FOGG; MARK
                                                            FILED
GARBER; CAROL HARTER; ROBERT                                MAY 1 3 2022
HURLBUT; BARBARA LUMPKIN;
                                                         ELIZABETH A. BROWN
JEFF MARSHALL; ERIC STICKELS;                          CLERK Or SUPREME COURT
                                                       BV      Ne.
UNI-TER UNDERWRITING                                        DEPUTY CLERK
MANAGEMENT CORP.; UNI-TER
CLMMS SERVICES CORP.; AND U.S.
RE CORPORATION,
                   Res ondents.

                     ORDER DISMISSING APPEAL
            This is an appeal challenging certain interlocutory orders
denying a motion for leave to file a fourth amended complaint, granting a
motion for judgment on the pleadings, entered prior to entry of the final
judgment, and "all related orders and judgments." Eighth Judicial District
Court, Clark County; Nancy L. Allf, Judge.
            Because it appeared that a timely motion to alter or amend the
judgment had been filed after the entry of the judgment on jury verdict, this
court directed appellant to show cause why the appeal should not be
dismissed as premature. See NRAP 4(a)(2). Appellant has responded and
explains that the motion to alter or amend is directed at the judgment on
the jury verdict, while the appeal is challenging the interlocutory order
dismissing certain parties. However, the district court did not certify any
such order as final pursuant to NRCP 54(b); accordingly, the interlocutory
orders are not yet ripe for appeal, as the motion to alter or amend the


                                                                           A-152.'30
judgrnent remains pending. This court lacks jurisdiction over a premature
notice of appeal, NRAP 4(a)(6) ("A premature notice of appeal does not
divest the district court of jurisdiction."), and therefore this court
            ORDERS this appeal DISMISSED.




                                     Hardesty


                                              ,A1;a6G1-)                 J.
                                     Stiglich




                                     Herndon




cc:   Hon. Nancy L. Allf, District Judge
      Lansford W. Levitt, Settlement Judge
      Hutchison & Steffen, LLC/Las Vegas
      Lipson Neilson P.C.
      Nelson Mullins/Miami
      McDonald Carano LLP/Las Vegas
      Eighth District Court Clerk




                                       2
                                      -'71y
                '